THE MARGOLIN & WEINREB LAW GROUP, LLP
Attorneys at Law

165 Eileen Way, Suite 101
Syosset, New York 11791

ALAN WEINREB, ESQ.
C. LANCE MARGOLIN, ESQ. (516) 921-3838
CYNTHIA A. NIERER, ESQ. FAX (516) 921-3824
(516) 945-6055
www.nyfclaw.com

October 5, 2020

VIA ECF

United States District Court
Eastern District of New York

225 Cadman Plaza East, 505 North
Brooklyn, New York 11201

Hon. Pamela K. Chen

RE: Gustavia Home LLC v. Yvette Hoyer, ef al.
Case No.: 16-cv-4015-PKC-VMS

Honorable Pamela K. Chen,

This firm represents Plaintiff Gustavia Home, LLC (hereinafter “Plaintiff’) in the above-
referenced action.

As this Court is aware, Defendant Yvette C. Hoyer filed for Chapter 13 Bankruptcy in the
Eastern District of New York under Case No.: 19-44368-nhl. On September 8, 2020 the United States
Bankruptcy Court Eastern District of New York issued an Order. See annexed. Pursuant to the Order,
the bankruptcy stay was to remain in effect for sixty days (60) after the entry of the order. The Order
was entered on the same date. Subsequently the Debtor, Hoyer, received a discharge and the bankruptcy
was closed. See annexed. Upon information and belief, as the Bankruptcy Proceeding is now closed, the
Parties can now move forward to prosecute this action.

Currently, a Motion pursuant Fed. R. Civ. P. Rule 60(b) filed by Defendant Paul is pending
before this Court at ECF Docket No. 94. I have spoken with Kevin Kerveng Tung, Esq., Counsel for
Defendant Paul, and he consents to Plaintiffs Opposition to be filed on or before November 5, 2020.

We thank this Court for its courtesies.

Respectfully,

THE MARGOLIN & WEINREB LAW GROUP, LLP
Attorneys for Plaintiff
|s| Maa 4. Weiureb

Alan H. Weinreb, Esq.

cc: VIA ECF Only — Kevin Kerveng Tung, P.C.
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re:
Case No.: 19-44368-NHL
YVETTE C HOYER, Chapter 7

Debtor(s).
x
ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

 

Upon the motion of Nationstar Mortgage LLC d/b/a Mr. Cooper (the “Movant”) dated
October 3, 2019 (the “Motion”), for an order pursuant to 11 U.S.C. § 362(d), lifting and vacating
the automatic stay with respect to property located at 361 Vernon Avenue, Brooklyn, NY 11206
(the “Property”); and this Motion having come before the Court for a telephonic hearing on August
27, 2020 (“Hearing”) at which counsel for the Movant appeared and there was no appearance by
or on behalf of the Debtor; and no objections having been filed to the Motion; and after due
deliberation and sufficient cause appearing therefor; and per the record at the Hearing and all other
proceedings had before this Court; it is hereby

ORDERED, that the Motion is granted as set forth herein; and

ORDERED, that the automatic stay pursuant to 11 U.S.C. § 362 is hereby lifted and
vacated pursuant to 11 U.S.C. § 362(d) to permit Movant to exercise its rights under applicable
state and federal law with respect to the Property; and it is further

ORDERED, that the Trustee’s right to surplus funds is hereby preserved, and the Movant
shall promptly report to the Trustee any surplus monies realized by any sale of the Property; and

it is further
ORDERED, that the relief herein shall not be effective until 60 days after entry of this

Order.

Tene hey

Niincy Hershéy Lord
United States Bankruptcy Judge

Dated: September 8, 2020
Brooklyn, New York

 
10/2/2020

Live Database: nyeb_live

CLOSED, CONVERTED

U.S. Bankruptcy Court
Eastern District of New York (Brooklyn)
Bankruptcy Petition #: 1-19-44368-nhl

Assigned to: Nancy Hershey Lord
Chapter 7

Previous chapter 13

Original chapter 13

Voluntary

No asset

Debtor disposition: Standard Discharge

Debtor

Yvette C Hoyer

361 Vernon Avenue
Brooklyn, NY 11206
KINGS-NY

SSN / ITIN: xxx-xx-5672

Trustee

Marianne DeRosa

Office of the Chapter 13 Trustee
100 Jericho Quadrangle

Ste 127

Jericho, NY 11753

(516) 622-1340

TERMINATED; 12/04/2019
Email: Derosa@ch13mdr.com

 

Trustee

Gregory Messer

Law Offices of Gregory Messer, PLLC
26 Court Street

Suite 2400

Brooklyn, NY 11242

(718) 858-1474

Email: gremesser@aol.com

 

U.S. Trustee

Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building

201 Varick Street, Suite 1006

New York, NY 10014

(212) 510-0500

https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt.pl?922622822625575-L_1_0-1

Date filed: 07/18/2019

Date converted: 12/03/2019

Date terminated: 09/23/2020

Debtor discharged: 09/03/2020

341 meeting: 06/02/2020

Deadline for objecting to discharge: 06/09/2020
Deadline for financial mgmt. course: 03/09/2020

represented by Nigel E Blackman
Blackman & Melville, PC
11 Broadway, Suite 615
New York, NY 10004
(718) 576-1646
Fax : (718) 228-8795
Email: efilenotice@bmlawonline.com

represented by Marianne DeRosa
Office of the Chapter 13 Trustee
100 Jericho Quadrangle
Ste 127
Jericho, NY 11753
(516) 622-1340
Fax : (516) 622-1347
Email: Derosa@ch13mdr.com

 

represented by Gregory Messer
Law Offices of Gregory Messer,
PLLC
26 Court Street
Suite 2400
Brooklyn, NY 11242
(718) 858-1474
Fax : (718) 797-5360

Email: gremesser@aol.com

1/16
10/2/2020

Live Database: nyeb_live

 

Filing Date

Docket Text

 

07/18/2019

(14 pgs)

Chapter 13 Voluntary Petition for Individuals. Fee Amount
$50.00 Filed by Yvette C Hoyer Government Proof of Claim
due by 1/14/2020. (tmg) (Entered: 07/18/2019)

 

07/18/2019

Meeting of Creditors Chapter 13 & Appointment of Chapter 13
Trustee Marianne DeRosa, with 341(a) Meeting to be held on
09/04/2019 at 09:30 AM at Room 2579, 271-C Cadman Plaza
East, Brooklyn, NY . Proof of Claims due by 09/26/2019 .
(Entered: 07/18/2019)

 

07/18/2019

3
(2 pgs; 2 docs)

Notice of Deficiency Concerning Requirement of Photo
Identification for the Debtor. Debtor(s) Acceptable Photo
Identification due by 8/1/2019. (RE: related document(s)2
Copy of Required Photo Identification for Debtor) (tmg)
(Entered: 07/18/2019)

 

07/18/2019

>

Copy of Required Photo Identification pursuant to
Administrative Order No. 653 for Filer Paul, Shauna M (tmg)
(Entered: 07/18/2019)

 

07/18/2019

(1 pg)

Application to Pay Filing Fee in Installments . Filed by Yvette
C Hoyer. (tmg) (Entered: 07/18/2019)

 

07/18/2019

(1 pg)

Request for Temporary Waiver of the Credit Counseling
Requirement. (tmg) (Entered: 07/18/2019)

 

07/18/2019

Receipt of Chapter 13 Installment Filing Fee - $50.00. Receipt
Number 325513. (TG) (admin) (Entered: 07/18/2019)

 

07/18/2019

7
(3 pgs; 2 docs)

Deficient Filing Chapter 13: Certificate of Credit Counseling
due by 7/18/2019. Last day to file Section 521(i)(1) documents
is 9/3/2019. Summary of Your Assets and Liabilities and
Certain Statistical Information Official Form 106Sum due by
8/1/2019. Schedule A/B due 8/1/2019. Schedule C due
8/1/2019. Schedule D due 8/1/2019. Schedule E/F due
8/1/2019. Schedule G due 8/1/2019. Schedule H due 8/1/2019.
Schedule I due 8/1/2019. Schedule J due 8/1/2019, Declaration
About Ind Deb Schs Form 106Dec due 8/1/2019. Statement of
Financial Affairs for Individuals Filing for Bankruptcy Form
107 due 8/1/2019. Chapter 13 Plan due by 8/1/2019, Chapter
13 Statement of Your Current Monthly Income and Calculation
of Commitment Period Form 122C-1 Due 8/1/2019. Copies of
pay statements received from any employer due by 8/1/2019.
Incomplete Filings due by 8/1/2019. (tmg) (Entered:
07/19/2019)

 

07/19/2019

 

 

8
(2 pgs; 2 docs)

 

Order Granting Application To Pay Filing Fees In Installments.
Balance Due: $ 260.00 (Related Doc # 5). Signed on

 

https://ecf.nyeb.uscourts.gov/cgi-bin/ DktRpt.pl?922622822625575-L_1_0-1 2/16
10/2/2020

Live Database: nyeb_live

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7/19/2019. (tmg) (Entered: 07/19/2019)
9 Request for Notice - Chapter 13 Meeting of Creditors and
(6 pgs; 4 docs) Hearing on Confirmation. Confirmation hearing to be held on
9/25/2019 at 09:30 AM at Courtroom 3577 (Judge Lord),
Brooklyn, NY. Last day to Object to Confirmation
9/25/2019.Objections to 523 due by 11/4/2019. (tmg) (Entered:
07/19/2019 07/19/2019)
10 BNC Certificate of Mailing with Notice of Deficient Filing
07/20/2019 (2 pgs) Notice Date 07/20/2019. (Admin.) (Entered: 07/21/2019)
il BNC Certificate of Mailing with Notice of Electronic Filing
07/21/2019 (3 pgs) Notice Date 07/21/2019. (Admin.) (Entered: 07/22/2019)
12 BNC Certificate of Mailing - Meeting of Creditors Notice Date
07/21/2019 (3 pgs) 07/21/2019. (Admin.) (Entered: 07/22/2019)
13 BNC Certificate of Mailing with Notice of Deficient F iling
07/21/2019 (3 pgs) Notice Date 07/21/2019. (Admin.) (Entered: 07/22/2019)
14 BNC Certificate of Mailing with Copy of Order Notice Date
07/21/2019 (2 pgs) 07/21/2019. (Admin.) (Entered: 07/22/2019)
15 Notice of Appearance and Request for Notice Filed by
(2 pgs) Nationstar Mortgage LLC d/b/a Mr. Cooper. (Cervenka, Paul)
07/24/2019 (Entered: 07/24/2019)
17 Motion to Extend Deadline to File Schedules or Provide
(1 pg) Required Information Filed by Yvette C Hoyer. (alh) (Entered:
08/01/2019 08/01/2019)
18 Order Granting Extension of Time for a Temporary Exemption
(2 pgs; 2 docs) From Credit Counseling Requirement (related document(s)7
Deficient Filing Chapter 13). Signed on 8/5/2019. Certificate
of Credit Counseling due by 8/19/2019. (mem) (Entered:
08/05/2019 08/06/2019)
19 BNC Certificate of Mailing with Copy of Order Notice Date
08/08/2019 (2 pgs) 08/08/2019. (Admin.) (Entered: 08/09/2019)
20 Certificate of Credit Counseling for Debtor Filed by Yvette C
(1 pg) Hoyer (RE: related document(s)7 Deficient Filing Chapter 13)
08/16/2019 (gaa) (Entered: 08/16/2019)
21 Notice of Appearance and Request for Notice Filed by Alan
(1 pg) Smikun on behalf of GUSTAVIA HOME, LLC (Smikun, Alan)
08/30/2019 (Entered: 08/30/2019)
09/04/2019 22 Order Extending Time to file documents which were not
(1 pg) included with the filing of the petition up to and including

 

 

https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt.pl?922622822625575-L_1 0-1 3/16
10/2/2020

Live Database: nyeb_live

October 16, 2019 (RE: related document(s)7 Deficient Filing
Chapter 13). Signed on 9/4/2019. Chapter 13 Plan due by
10/16/2019. Copies of pay statements received from any
employer due by 10/16/2019. Schedule A/B due 10/16/2019.
Schedule C due 10/16/2019. Schedule D due 10/16/2019.
Schedule E/F due 10/16/2019. Schedule G due 10/16/2019.
Schedule H due 10/16/2019. Schedule I due 10/16/2019.
Schedule J due 10/16/2019. Schedule J-2 due 10/16/2019.
Statement of Financial Affairs for Individuals Filing for
Bankruptcy Form 107 due 10/16/2019. Summary of Schedules
due 10/16/2019. Declaration Concerning Debtor(s) schedules
due 10/16/2019. Chapter 13 Statement of Your Current
Monthly Income and Calculation of Commitment Period Form
122C-1 Due 10/16/2019. (ads) (Entered: 09/04/2019)

 

09/04/2019

23
(2 pgs; 2 docs)

Court's Service List (RE: related document(s)22 Order to
Extend Time) (ads) (Entered: 09/04/2019)

 

09/04/2019

Receipt of Chapter 13 Installment Filing Fee - $50.00. Receipt
Number 325968. (GA) (admin) (Entered: 09/04/2019)

 

09/05/2019

Statement Adjourning 341(a) Meeting of Creditors to
12/4/2019 at 01:00 PM at Room 2579, 271-C Cadman Plaza
East, Brooklyn, NY. (DeRosa, Marianne) (Entered:
09/05/2019)

 

09/06/2019

24
(2 pgs)

BNC Certificate of Mailing with Application/Notice/Order
Notice Date 09/06/2019. (Admin.) (Entered: 09/07/2019)

 

09/25/2019

Adjourned Without Hearing (related document(s): 9 Request
for Notice - Meeting of Creditors and Hearing on Confirmation
Chapter 13) Confirmation hearing to be held on 01/30/2020 at
09:30 AM at Courtroom 3577 (Judge Lord), Brooklyn, NY.
(ahoward) (Entered: 10/01/2019)

 

09/27/2019

25
(3 pgs)

Notice of Appearance and Request for Notice Filed by Nicole
DiStasio on behalf of Nationstar Mortgage LLC d/b/a Mr.
Cooper as Servicer for U.S. Bank National Association, as
Trustee, successor in interest to Bank of America, National
Association, as Trustee, successor by merger to (DiStasio,
Nicole) (Entered: 09/27/2019)

 

10/01/2019

26
(2 pgs; 2 docs)

Notice of Proposed Dismissal for debtors failure to pay the
balance due on filing fees in the Amount of: $210.00. (mnc)
(Entered: 10/01/2019)

 

10/03/2019

 

 

27
(97 pgs; 2 docs)

 

Motion for Relief from Stay Re: 361 Vernon Avenue, Brooklyn,
NY 11206 Fee Amount $181. Filed by Nicole DiStasio on
behalf of Nationstar Mortgage LLC d/b/a Mr. Cooper as
Servicer for U.S. Bank National Association, as Trustee,
successor in interest to Bank of America, National Association,
as Trustee, successor by merger to. Hearing scheduled for

 

https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt. pl?922622822625575-L_1_0-1 4/16
10/2/2020

Live Database: nyeb_live

12/5/2019 at 11:00 AM at Courtroom 3577 (Judge Lord),
Brooklyn, NY. (Attachments: # 1 Part 2) (DiStasio, Nicole)
(Entered: 10/03/2019)

 

10/03/2019

Receipt of Motion for Relief From Stay(1-19-44368-nhl)
[motion,mrlfsty] ( 181.00) Filing Fee. Receipt number
18504607. Fee amount 181.00. (re: Doc# 27) (U.S. Treasury)
(Entered: 10/03/2019)

 

10/03/2019

28
(2 pgs)

BNC Certificate of Mailing with Notice/Order Notice Date
10/03/2019. (Admin.) (Entered: 10/04/2019)

 

10/08/2019

Receipt of Chapter 13 Installment Filing Fee - $210.00.
Receipt Number 326375. (OB) (admin) (Entered: 10/08/2019)

 

10/09/2019

Final Installment Payment Verified by Financial (mnc)
(Entered: 10/09/2019)

 

10/16/2019

29
(11 pgs)

Chapter 13 Statement of Your Current Monthly Income and
Calculation of Commitment Period for 5 Years Form 122C-1.
Disposable Income Is Determined , Chapter 13 Calculation of
Your Disposable Income Form 122C-2 Filed by Yvette C
Hoyer (RE: related document(s)7 Deficient Filing Chapter 13)
(gaa) (Entered: 10/16/2019)

 

10/16/2019

30
(3 pgs)

Employee Income Records / Copies of Pay Statements Filed by
Yvette C Hoyer (RE: related document(s)7 Deficient Filing
Chapter 13) (gaa) (Entered: 10/16/2019)

 

10/16/2019

31
(45 pgs)

Schedule(s)- Schedule A/B, Schedule C, Schedule D, Schedule
E/F, Schedule G, Schedule H, Schedule I, Schedule J :
Declaration of Schedules and Statement of Financial Affairs
Filed by Yvette C Hoyer [Affidavit Pursuant to E.D.N.Y. LBR
1007-1(b) -Not Filed] (gaa) (Entered: 10/16/2019)

 

10/16/2019

32
(1 pg)

Request to enter into the Loss Mitigation Program with respect
to Property located at 361 Vernon Avenue, Brooklyn, NY
11206, Loan No.# 4635 with creditor Gustavia Homes
LLC/Servicing Corporation at P.O. Box 660820, Dallas TX
75266-0820, Filed by Yvette C Hoyer. Objection to Loss
Mitigation by 10/30/2019. (olb) (Entered: 10/17/2019)

 

10/16/2019

ae
Do
e

Request to enter into the Loss Mitigation Program with respect
to Property located at 361 Vernon Avenue, Brooklyn, NY
11206, Loan No.# 3451 with creditor Mr. Cooper at 8950
Cypress Waters Blvd, Coppell, TX 75019, Filed by Yvette C
Hoyer.. Objection to Loss Mitigation by 10/30/2019. (olb)
(Entered: 10/17/2019)

 

10/16/2019

 

 

34
(2 pgs)

 

Affidavit/Certificate of Service Filed by Yvette C Hoyer (RE:
related document(s)32 Loss-Mitigation Request - By the
Debtor filed by Debtor Yvette C Hoyer, 33 Loss-Mitigation

 

https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt.p|?922622822625575-L_1 _0-1 5/16
10/2/2020

Live Database: nyeb_live

Request - By the Debtor filed by Debtor Yvette C Hoyer) (olb)
(Entered: 10/17/2019)

 

10/30/2019

35
(42 pgs)

Objection to Loss Mitigation Request Filed by Alan H Weinreb
on behalf of GUSTAVIA HOME, LLC (RE: related
document(s)32 Loss-Mitigation Request - By the Debtor filed
by Debtor Yvette C Hoyer) (Weinreb, Alan) (Entered:
10/30/2019)

 

10/30/2019

36
(2 pgs; 2 docs)

Notice of Hearing on the Objection to the Request of the
Debtor to enter into the Loss Mitigation Program with respect
to Property located at 361 Vernon Avenue, Brooklyn, NY
11206, Loan No.# 4635 with Gustavia Homes LLC Servicing
Corporation. Hearing scheduled for 12/5/2019 at 11:00 AM at
Courtroom 3577 (Judge Lord), Brooklyn, NY. (RE: related
document(s)32 Loss-Mitigation Request - By the Debtor filed
by Debtor Yvette C Hoyer, 35 Objection to Loss Mitigation
Request filed by Creditor GUSTAVIA HOME, LLC) (agh)
(Entered: 10/30/2019)

 

10/30/2019

37
(44 pgs; 5 docs)

Objection to Loss Mitigation Request Filed by Barbara
Dunleavy on behalf of Nationstar Mortgage LLC d/b/a Mr.
Cooper as Servicer for U.S. Bank National Association, as
Trustee, successor in interest to Bank of America, National
Association, as Trustee, successor by merger to (RE: related
document(s)33 Loss-Mitigation Request - By the Debtor filed
by Debtor Yvette C Hoyer) (Attachments: # 1 Exhibit Exhibit
A - Denial Letters # 2 Exhibit Exhibit B - Denial Letters # 3
Exhibit Exhibit C - Denial Letters # 4 Exhibit Exhibit D -
Denial Letters) (Dunleavy, Barbara) (Entered: 10/30/2019)

 

10/31/2019

38
(2 pgs; 2 docs)

Notice of Hearing on the Objection to the Request of the
Debtor to enter into the Loss Mitigation Program with respect
to Property located at 361 Vernon Avenue, Brooklyn, NY
11206, Loan No.# 3451 with Mr. Cooper. Hearing scheduled
for 12/5/2019 at 11:00 AM at Courtroom 3577 (Judge Lord),
Brooklyn, NY. (RE: related document(s)33 Loss-Mitigation
Request - By the Debtor filed by Debtor Yvette C Hoyer, 37
Objection to Loss Mitigation Request filed by Creditor
Nationstar Mortgage LLC d/b/a Mr. Cooper as Servicer for
U.S. Bank National Association, as Trustee, successor in
interest to Bank of America, National Association, as Trustee,
successor by merger to) (agh) (Entered: 10/31/2019)

 

11/01/2019

39
(2 pgs)

BNC Certificate of Mailing with Application/Notice/Order
Notice Date 11/01/2019. (Admin.) (Entered: 11/02/2019)

 

11/02/2019

40
(2 pgs)

BNC Certificate of Mailing with Application/Notice/Order
Notice Date 11/02/2019. (Admin.) (Entered: 1 1/03/2019)

 

11/15/2019

 

https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt.pl?922622822625575-L_1_0-1

 

41
(59 pgs; 8 docs)

 

Motion for Relief from Stay as to Property located at 361
Vernon Avenue, Brooklyn, NY 11208 Fee Amount $181. Filed

 

6/16
10/2/2020

Live Database: nyeb_live

by Alan Smikun on behalf of GUSTAVIA HOME, LLC.
Hearing scheduled for 1/22/2020 at 11:00 AM at Courtroom
3577 (Judge Lord), Brooklyn, NY. (Attachments: # 1 Exhibit A
- Order # 2 Exhibit B - Loan Documents Part 1 # 3 Exhibit B -
Loan Documents Part 2 # 4 Exhibit C - Judgment of
Foreclosure and Sale # 5 Exhibit D - District Worksheet # 6
Exhibit E - Schedule A of the Debtor's Petition # 7 Affidavit of
Service) (Smikun, Alan) (Entered: 11/15/2019)

 

11/15/2019

Receipt of Motion for Relief From Stay(1-19-44368-nhl)
[motion,mrlfsty] ( 181.00) Filing Fee. Receipt number
18664559. Fee amount 181.00. (re: Doc# 41) (U.S. Treasury)
(Entered: 11/15/2019)

 

12/03/2019

Notice of Appearance and Request for Notice Filed by Nigel E
Blackman on behalf of Yvette C Hoyer (Blackman, Nigel)
(Entered: 12/03/2019)

 

12/03/2019

Notice of Voluntary Conversion from Chapter 13 to Chapter 7
Fee Amount $25. Filed by Nigel E Blackman on behalf of
Yvette C Hoyer (Blackman, Nigel) (Entered: 12/03/2019)

 

12/04/2019

Receipt of Notice of Voluntary Conversion from Chapter 13 to
Chapter 7(1-19-44368-nhl) [notice,ntccnv] ( 25.00) Filing Fee.
Receipt number 18726078. Fee amount 25.00. (re: Doc# 43)
(U.S. Treasury) (Entered: 12/04/2019)

 

12/04/2019

Conversion Utility (mem) (Entered: 12/04/2019)

 

12/04/2019

44
(1 pg)

Letter of Adjournment: Hearing rescheduled from 12/05/2019
to 01/22/2010 11am Filed by Nigel E Blackman on behalf of
Yvette C Hoyer (Blackman, Nigel) (Entered: 12/04/2019)

 

12/04/2019

Adjourned Without Hearing (related document(s): 32 Loss-
Mitigation Request - By the Debtor filed by Yvette C Hoyer,
35 Objection to Loss Mitigation Request filed by GUSTAVIA
HOME, LLC, 36 Notice of Hearing Re: Loss Mitigation
Request (Courtroom Deputy ONLY)) Hearing scheduled for
01/22/2020 at 11:00 AM at Courtroom 3577 (Judge Lord),
Brooklyn, NY. (ahoward) (Entered: 12/04/2019)

 

12/04/2019

45
(2 pgs; 2 docs)

Notice of No Financial Management Certificate before
Discharge for Debtor(s). (fincert7) (Entered: 12/04/2019)

 

12/05/2019

Confirmation Marked Off; Case Converted to Chapter 7.
(related document(s): 9 Request for Notice - Meeting of
Creditors and Hearing on Confirmation Chapter 13) (ahoward)
(Entered: 12/05/2019)

 

12/05/2019

 

 

46
(2 pgs)

 

Chapter 13 Trustee's Final Report and Account for a Converted
Case Filed by Marianne DeRosa. (DeRosa, Marianne)
(Entered: 12/05/2019)

 

https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt.pI?922622822625575-L_1_0-1 7/16
10/2/2020

Live Database: nyeb_live

 

12/05/2019

Notice of Appointment of Trustee Gregory Messer . Gregory
Messer added to the case. Filed by Office of the United States
Trustee. (Martin, MaryLou) Modified on 12/6/2019 (mem).
(Entered: 12/05/2019)

 

12/05/2019

Hearing Held; Appearances: Nigel Blackman (Telephonically -
Counsel to Debtor), Katherine Heidbrink (Counsel to
Nationstar Mortgage LLC), Paul Chad Bierman (Of Counsel to
Gustava Homes); Hearing Adjourned to 01/22/2020 at 11:00
AM at Courtroom 3577 (Judge Lord), Brooklyn, NY.(related
document(s): 33 Loss-Mitigation Request - By the Debtor filed
by Yvette C Hoyer, 37 Objection to Loss Mitigation Request
filed by Nationstar Mortgage LLC d/b/a Mr. Cooper as
Servicer for U.S. Bank National Association, as Trustee,
successor in interest to Bank of America, National Association,
as Trustee, successor by merger to, 38 Notice of Hearing Re:
Loss Mitigation Request (Courtroom Deputy ONLY))
(ahoward) (Entered: 12/13/2019)

 

12/05/2019

Hearing Held; Appearances: Nigel Blackman (Telephonically -
Counsel to Debtor), Katherine Heidbrink (Counsel to
Nationstar Mortgage LLC), Paul Chad Bierman (Of Counsel to
Gustava Homes); Hearing Adjourned to 01/22/2020 at 11:00
AM at Courtroom 3577 (Judge Lord), Brooklyn, NY.(related
document(s): 27 Motion for Relief From Stay filed by
Nationstar Mortgage LLC d/b/a Mr. Cooper as Servicer for
U.S. Bank National Association, as Trustee, successor in
interest to Bank of America, National Association, as Trustee,
successor by merger to) (ahoward) (Entered: 12/13/2019)

 

12/06/2019

Gregory Messer added to case (mem) (Entered: 12/06/2019)

 

12/06/2019

Meeting of Creditors 341(a) meeting to be held on 1/7/2020 at
10:30 AM at Room 2579, 271-C Cadman Plaza East,
Brooklyn, NY. Financial Management Certificate due by
3/9/2020. Last day to oppose discharge or dischargeability is
3/9/2020. (mem) (Entered: 12/06/2019)

 

12/06/2019

48
(3 pgs; 2 docs)

Request for Notice - Meeting of Creditors Chapter 7 No Asset
(mem) (Entered: 12/06/2019)

 

12/07/2019

49
(2 pgs)

BNC Certificate of Mailing with Notice of No Financial
Management Certificate Notice Date 12/07/2019. (Admin.)
(Entered: 12/08/2019)

 

12/08/2019

50
(4 pgs)

BNC Certificate of Mailing - Meeting of Creditors Notice Date
12/08/2019. (Admin.) (Entered: 12/09/2019)

 

12/09/2019

 

 

51
(4 pgs)

 

Limited Objection Filed by Nicole DiStasio on behalf of
Nationstar Mortgage LLC d/b/a Mr. Cooper as Servicer for
U.S. Bank National Association, as Trustee, successor in

 

https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt.pl?922622822625575-L_1_0-1 8/16
10/2/2020

Live Database: nyeb_live

interest to Bank of America, National Association, as Trustee,
successor by merger to (RE: related document(s)41 Motion for
Relief From Stay filed by Creditor GUSTAVIA HOME, LLC)
(DiStasio, Nicole) (Entered: 12/09/2019)

 

12/18/2019

Ne

Certificate of Debtor Education or Official Form 423
Certification About a Financial Management Course Filed for
Debtor. Filed by Nigel E Blackman on behalf of Yvette C
Hoyer (RE: related document(s) Meeting of Creditors Chapter
7 No Asset) (Blackman, Nigel) (Entered: 12/18/2019)

 

01/09/2020

Statement Adjourning 341(a) Meeting of Creditors to
2/11/2020 at 11:30 AM at Room 2579, 271-C Cadman Plaza
East, Brooklyn, NY. (Messer, Gregory) (Entered: 01/09/2020)

 

01/21/2020

53
(56 pgs; 9 docs)

Reply to Creditors' Objection to Debtor's Application for Loss
Mitigation Filed by Nigel E Blackman on behalf of Yvette C
Hoyer (RE: related document(s)32 Loss-Mitigation Request -
By the Debtor filed by Debtor Yvette C Hoyer, 33 Loss-
Mitigation Request - By the Debtor filed by Debtor Yvette C
Hoyer) (Attachments: # 1 Exhibit Original Modification Offer
# 2 Exhibit Copies of Payments made # 3 Exhibit Copies of
Modification Acceptance # 4 Exhibit December 5 Letter # 5
Exhibit Notice of Acceleration # 6 Exhibit Hoyer Stubs # 7
Exhibit Paul Stubs # 8 Exhibit Garrway Stubs) (Blackman,
Nigel) (Entered: 01/21/2020)

 

01/22/2020

54
(1 pg)

Affidavit/Certificate of Service Filed by Nigel E Blackman on
behalf of Yvette C Hoyer (RE: related document(s)53 Reply
filed by Debtor Yvette C Hoyer) (Blackman, Nigel) (Entered:
01/22/2020)

 

01/22/2020

Hearing Held ; Appearances: Paul Chad Bierman (Of Counsel
to Nationstar Mortgage), Barbara Dunleavy (Counsel to
Nationstar Mortgage LC), Denise Melville (Telephoncially-
Counsel to Debtor); Hearing Adjourned to 03/05/2020 at 03:00
PM at Courtroom 3577 (Judge Lord), Brooklyn, NY (related
document(s): 41 Motion for Relief From Stay filed by
GUSTAVIA HOME, LLC) . (ahoward) (Entered: 01/25/2020)

 

01/22/2020

Hearing Held; Appearances: Paul Chad Bierman (Of Counsel
to Nationstar Mortgage), Barbara Dunleavy (Counsel to
Nationstar Mortgage LC), Denise Melville (Telephoncially-
Counsel to Debtor); Hearing Adjourned to 03/05/2020 at 03:00
PM at Courtroom 3577 (Judge Lord), Brooklyn, NY (related
document(s): 32 Loss-Mitigation Request - By the Debtor filed
by Yvette C Hoyer, 35 Objection to Loss Mitigation Request
filed by GUSTAVIA HOME, LLC, 36 Notice of Hearing Re:
Loss Mitigation Request (Courtroom Deputy ONLY))
(ahoward) (Entered: 01/25/2020)

 

01/22/2020

 

 

 

Hearing Held; Appearances: Paul Chad Bierman (Of Counsel

 

https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt.pl?922622822625575-L_1_0-1 9/16
10/2/2020

Live Database: nyeb_live

to Nationstar Mortgage), Barbara Dunleavy (Counsel to
Nationstar Mortgage LC), Denise Melville (Telephoncially-
Counsel to Debtor); Hearing Adjourned to 03/05/2020 at 03:00
PM at Courtroom 3577 (Judge Lord), Brooklyn, NY. (related
document(s): 33 Loss-Mitigation Request - By the Debtor filed
by Yvette C Hoyer, 37 Objection to Loss Mitigation Request
filed by Nationstar Mortgage LLC d/b/a Mr. Cooper as
Servicer for U.S. Bank National Association, as Trustee,
successor in interest to Bank of America, National Association,
as Trustee, successor by merger to, 38 Notice of Hearing Re:
Loss Mitigation Request (Courtroom Deputy ONLY))
(ahoward) (Entered: 01/25/2020)

 

01/22/2020

Hearing Held; Appearances: Paul Chad Bierman (Of Counsel
to Nationstar Mortgage), Barbara Dunleavy (Counsel to
Nationstar Mortgage LC), Denise Melville (Telephoncially-
Counsel to Debtor); Hearing Adjourned to 03/05/2020 at 03:00
PM at Courtroom 3577 (Judge Lord), Brooklyn, NY.(related
document(s): 27 Motion for Relief From Stay filed by
Nationstar Mortgage LLC d/b/a Mr. Cooper as Servicer for
U.S. Bank National Association, as Trustee, successor in
interest to Bank of America, National Association, as Trustee,
successor by merger to) (ahoward) (Entered: 01/25/2020)

 

01/24/2020

55
(2 pgs)

Affidavit/Certificate of Service serving the Debtor's Counsel
and Chapter 7 Trustee with the filed Motion for Relief. Filed by
Nicole DiStasio on behalf of Nationstar Mortgage LLC d/b/a
Mr. Cooper as Servicer for U.S. Bank National Association, as
Trustee, successor in interest to Bank of America, National
Association, as Trustee, successor by merger to (RE: related
document(s)27 Motion for Relief From Stay filed by Creditor
Nationstar Mortgage LLC d/b/a Mr. Cooper as Servicer for
U.S. Bank National Association, as Trustee, successor in
interest to Bank of America, National Association, as Trustee,
successor by merger to) (DiStasio, Nicole) (Entered:
01/24/2020)

 

02/14/2020

Statement Adjourning 341(a) Meeting of Creditors to 3/3/2020
at 11:30 AM at 271-C Cadman Plaza East, Room 4515,
Brooklyn, NY. (Messer, Gregory) (Entered: 02/14/2020)

 

02/20/2020

56
(2 pgs)

Notice of Proposed Stipulation to Extend Time to Object to the
Debtor's Discharge/Dischargeability until 6/9/20 Filed by
Gregory Messer on behalf of Gregory Messer (Messer,
Gregory) (Entered: 02/20/2020)

 

02/23/2020

 

 

57
(2 pgs)

 

Stipulation and Order by and between the Trustee and the
Debtor's Counsel, extending Chapter 7 Trustee's time to object
to the discharge of the Debtor and/or move to dismiss the
Debtor's case (related document(s)56 ). Signed on 2/23/2020.
Last day to oppose discharge or dischargeability is 6/9/2020.
(mem) (Entered: 02/24/2020)

 

 

https://ecf.nyeb.uscourts.gov/egi-bin/DktRpt.pl?922622822625575-L_1_0-1 10/16
10/2/2020
03/05/2020

Live Database: nyeb_live

Hearing Held; Appearances: Katherine Heidbrink (Counsel to
Nationstar Mortgage, LLC), Paul Chad Bierman (Of Counsel
to First Franklin),Denise Melville (Telephonically - Counsel to
Debtor); Hearing Adjourned to 05/06/2020 at 03:00 PM at
Courtroom 3577 (Judge Lord), Brooklyn, NY.(related
document(s): 32 Loss-Mitigation Request - By the Debtor filed
by Yvette C Hoyer, 35 Objection to Loss Mitigation Request
filed by GUSTAVIA HOME, LLC, 36 Notice of Hearing Re:
Loss Mitigation Request (Courtroom Deputy ONLY))
(ahoward) (Entered: 03/12/2020)

 

03/05/2020

Hearing Held; Appearances: Katherine Heidbrink (Counsel to
Nationstar Mortgage, LLC), Paul Chad Bierman (Of Counsel
to First Franklin),Denise Melville (Telephonically - Counsel to
Debtor); Hearing Adjourned to 05/06/2020 at 03:00 PM at
Courtroom 3577 (Judge Lord), Brooklyn, NY.(related
document(s): 33 Loss-Mitigation Request - By the Debtor filed
by Yvette C Hoyer, 37 Objection to Loss Mitigation Request
filed by Nationstar Mortgage LLC d/b/a Mr. Cooper as
Servicer for U.S. Bank National Association, as Trustee,
successor in interest to Bank of America, National Association,
as Trustee, successor by merger to, 38 Notice of Hearing Re:
Loss Mitigation Request (Courtroom Deputy ONLY)) r
(ahoward) (Entered: 03/12/2020)

 

03/05/2020

Hearing Held; Appearances: Katherine Heidbrink (Counsel to
Nationstar Mortgage, LLC), Paul Chad Bierman (Of Counsel
to First Franklin),Denise Melville (Telephonically - Counsel to
Debtor); Hearing Adjourned to 05/06/2020 at 03:00 PM at
Courtroom 3577 (Judge Lord), Brooklyn, NY.(related
document(s): 27 Motion for Relief From Stay filed by
Nationstar Mortgage LLC d/b/a Mr. Cooper as Servicer for
U.S. Bank National Association, as Trustee, successor in
interest to Bank of America, National Association, as Trustee,
successor by merger to) (ahoward) (Entered: 03/12/2020)

 

03/05/2020

Hearing Held; Appearances: Katherine Heidbrink (Counsel to
Nationstar Mortgage, LLC), Paul Chad Bierman (Of Counsel
to First Franklin),Denise Melville (Telephonically - Counsel to
Debtor); Hearing Adjourned to 05/06/2020 at 03:00 PM at
Courtroom 3577 (Judge Lord), Brooklyn, NY.(related
document(s): 41 Motion for Relief From Stay filed by
GUSTAVIA HOME, LLC) (ahoward) (Entered: 03/12/2020)

 

03/09/2020

Statement Adjourning 341(a) Meeting of Creditors to 4/7/2020
at 11:30 AM at Room 2579, 271-C Cadman Plaza East,
Brooklyn, NY. (Messer, Gregory) (Entered: 03/09/2020)

 

04/08/2020

Statement Adjourning 341(a) Meeting of Creditors to
4/20/2020 at 3:00 PM at 271-C Cadman Plaza East, Room
4515, Brooklyn, NY. (Messer, Gregory) (Entered: 04/08/2020)

 

 

04/21/2020

 

 

Statement Adjourning 341(a) Meeting of Creditors to 5/5/2020

 

https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt. pl?922622822625575-L_1_0-1 11/16
10/2/2020

Live Database: nyeb_live

at 09:00 AM at 271-C Cadman Plaza East, Room 4515,
Brooklyn, NY. (Messer, Gregory) (Entered: 04/21/2020)

 

05/05/2020

58
(2 pgs)

Loss Mitigation Status Report Filed by Nigel E Blackman on
behalf of Yvette C Hoyer (Blackman, Nigel) (Entered:
05/05/2020)

 

05/06/2020

Statement Adjourning 341(a) Meeting of Creditors to 6/2/2020
at 11:30 AM at 271-C Cadman Plaza East, Room 4515,
Brooklyn, NY. (Messer, Gregory) (Entered: 05/06/2020)

 

05/06/2020

[RECORD SO RDERED]; Hearing Held; Appearances: Nigel
Blackman (Counsel to Debtor), Barbara Dunleavy (Counsel to
Nationstar Mortgage, LLC), Alan Smikun (Counsel to
Gustavia Homes LLC); Hearing Adjourned to 06/10/2020 at
03:00 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY.
(related document(s): 33 Loss-Mitigation Request - By the
Debtor filed by Yvette C Hoyer, 35 Objection to Loss
Mitigation Request filed by GUSTAVIA HOME, LLC, 36
Notice of Hearing Re: Loss Mitigation Request (Courtroom
Deputy ONLY)) (ahoward) (Entered: 05/07/2020)

 

05/06/2020

[RECORD SO ORDERED]; Hearing Held; Appearances:
Nigel Blackman (Counsel to Debtor), Barbara Dunleavy
(Counsel to Nationstar Mortgage, LLC), Alan Smikun
(Counsel to Gustavia Homes LLC); Hearing Adjourned to
06/10/2020 at 03:00 PM at Courtroom 3577 (Judge Lord),
Brooklyn, NY.(related document(s): 33 Loss-Mitigation
Request - By the Debtor filed by Yvette C Hoyer, 37 Objection
to Loss Mitigation Request filed by Nationstar Mortgage LLC
d/b/a Mr. Cooper as Servicer for U.S. Bank National
Association, as Trustee, successor in interest to Bank of
America, National Association, as Trustee, successor by
merger to, 38 Notice of Hearing Re: Loss Mitigation Request
(Courtroom Deputy ONLY)) (ahoward) (Entered: 05/07/2020)

 

05/06/2020

[RECORD SO ORDERED]; Hearing Held; Appearances:
Nigel Blackman (Counsel to Debtor), Barbara Dunleavy
(Counsel to Nationstar Mortgage, LLC), Alan Smikun
(Counsel to Gustavia Homes LLC); Hearing Adjourned to
06/10/2020 at 03:00 PM at Courtroom 3577 (Judge Lord),
Brooklyn, NY.(related document(s): 27 Motion for Relief From
Stay filed by Nationstar Mortgage LLC d/b/a Mr. Cooper as
Servicer for U.S. Bank National Association, as Trustee,
successor in interest to Bank of America, National Association,

as Trustee, successor by merger to) (ahoward) (Entered:
05/07/2020)

 

05/06/2020

 

 

 

[RECORD SO ORDERD); Hearing Held; Appearances: Nigel
Blackman (Counsel to Debtor), Barbara Dunleavy (Counsel to
Nationstar Mortgage, LLC), Alan Smikun (Counsel to
Gustavia Homes LLC); Hearing Adjourned to 06/10/2020 at
03:00 PM at Courtroom 3577 (Judge Lord), Brooklyn, NY.

 

https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt.pl?922622822625575-L_1_0-1 12/16
10/2/2020 Live Database: nyeb_live

(related document(s): 41 Motion for Relief From Stay filed by
GUSTAVIA HOME, LLC) (ahoward) (Entered: 05/07/2020)

 

Chapter 7 Trustee's Report of No Distribution: I, Gregory
Messer, having been appointed trustee of the estate of the
above-named debtor(s), report that I have neither received any
property nor paid any money on account of this estate; that I
have made a diligent inquiry into the financial affairs of the
debtor(s) and the location of the property belonging to the
estate; and that there is no property available for distribution
from the estate over and above that exempted by law. Pursuant
to Fed R Bank P 5009, I hereby certify that the estate of the
above-named debtor(s) has been fully administered, I request
that I be discharged from any further duties as trustee. Key
information about this case as reported in schedules filed by
the debtor(s) or otherwise found in the case record: This case
was pending for 6 months. Assets Abandoned (without
deducting any secured claims): $ 0.00, Assets Exempt: Not
Available, Claims Scheduled: $ 0.00, Claims Asserted: Not
Applicable, Claims scheduled to be discharged without
payment (without deducting the value of collateral or debts
excepted from discharge): $ 0.00. (Messer, Gregory) (Entered:

 

06/03/2020 06/03/2020)
59 Loss Mitigation Status Report Filed by Nigel E Blackman on
(2 pgs) behalf of Yvette C Hoyer (RE: related document(s)33 Loss-
Mitigation Request - By the Debtor filed by Debtor Yvette C
06/09/2020 Hoyer) (Blackman, Nigel) (Entered: 06/09/2020)

 

Hearing Held; Appeaerances: Nigel Blackman (Counsel to
Debtor), Alan Smikun (Counsel to Gustavia Home, LLC);
Objection Sustained; Settle Order on 14+3 days notice. (related
document(s): 32 Loss-Mitigation Request - By the Debtor filed
by Yvette C Hoyer, 35 Objection to Loss Mitigation Request
filed by GUSTAVIA HOME, LLC, 36 Notice of Hearing Re:
Loss Mitigation Request (Courtroom Deputy ONLY))
06/10/2020 (ahoward) (Entered: 06/14/2020)

 

Hearing Held; Appeaerances: Nigel Blackman (Counsel to
Debtor), Alan Smikun (Counsel to Gustavia Home, LLC);
Hearing Adjourned to 07/23/2020 at 02:30 PM at Courtroom
3577 (Judge Lord), Brooklyn, NY. (related document(s): 41
Motion for Relief From Stay filed by GUSTAVIA HOME,
06/10/2020 LLC) (ahoward) (Entered: 06/14/2020)

 

06/10/2020 Hearing Held; Appearances: Nigel E. Blackman (Counsel to
Debtor), Shari Barak (Counsel to Nationstar); Objection
Sustained; Settle Order on 14+3 days notice. (related
document(s): 33 Loss-Mitigation Request - By the Debtor filed
by Yvette C Hoyer, 37 Objection to Loss Mitigation Request
filed by Nationstar Mortgage LLC d/b/a Mr. Cooper as
Servicer for U.S. Bank National Association, as Trustee,
successor in interest to Bank of America, National Association,

 

 

 

 

https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt.p1?922622822625575-L_1_0-1 13/16
10/2/2020 Live Database: nyeb_live

as Trustee, successor by merger to, 38 Notice of Hearing Re:
Loss Mitigation Request (Courtroom Deputy ONLY))
(ahoward) (Entered: 06/14/2020)

 

Hearing Held; Appearances: Nigel E. Blackman (Counsel to
Debtor), Shari Barak (Counsel to Nationstar); Hearing
Adjourned to 07/23/2020 at 02:30 PM at Courtroom 3577
(Judge Lord), Brooklyn, NY. (related document(s): 27 Motion
for Relief From Stay filed by Nationstar Mortgage LLC d/b/a
Mr. Cooper as Servicer for U.S. Bank National Association, as
Trustee, successor in interest to Bank of America, National
Association, as Trustee, successor by merger to) (ahoward)

 

06/10/2020 (Entered: 06/14/2020)
60 Notice of Settlement of Proposed Order; Order to be settled for
(5 pgs) 07/23/2020 Filed by Barbara Dunleavy on behalf of Nationstar

Mortgage LLC d/b/a Mr. Cooper as Servicer for U.S. Bank
National Association, as Trustee, successor in interest to Bank
of America, National Association, as Trustee, successor by
merger to (RE: related document(s)33 Loss-Mitigation Request
- By the Debtor filed by Debtor Yvette C Hoyer, 37 Objection
to Loss Mitigation Request filed by Creditor Nationstar
Mortgage LLC d/b/a Mr. Cooper as Servicer for U.S. Bank
National Association, as Trustee, successor in interest to Bank
of America, National Association, as Trustee, successor by

 

07/08/2020 merger to) (Dunleavy, Barbara) (Entered: 07/08/2020)
61 Notice of Settlement of Proposed Order; Order to be settled for
(5 pgs) July 24, 2020 Filed by Alan Smikun on behalf of GUSTAVIA

HOME, LLC (RE: related document(s)32 Loss-Mitigation
Request - By the Debtor filed by Debtor Yvette C Hoyer)
07/08/2020 (Smikun, Alan) (Entered: 07/08/2020)

 

Hearing Held; Appearances: Barbara Dunleavy (Counsel to
Nationstar Mortgage LLC), Alan Smikun (Counsel to Gustavia
Home LLC), Nigel E. Blackman (Counsel to Debtor -
Appeared on 2nd Call); Hearing Adjourned to 08/27/2020 at
10:30 AM at Courtroom 3577 (Judge Lord), Brooklyn, NY.
(related document(s): 27 Motion for Relief From Stay filed by
Nationstar Mortgage LLC d/b/a Mr. Cooper as Servicer for
U.S. Bank National Association, as Trustee, successor in
interest to Bank of America, National Association, as Trustee,
07/23/2020 successor by merger to) (ahoward) (Entered: 07/23/2020)

 

 

Hearing Held; Appearances: Barbara Dunleavy (Counsel to
Nationstar Mortgage LLC), Alan Smikun (Counsel to Gustavia
Home LLC), Nigel E. Blackman (Counsel to Debtor - Appeared
on 2nd Call); Hearing Adjourned to 08/27/2020 at 10:30 AM at
Courtroom 3577 (Judge Lord), Brooklyn, NY.(related
document(s): 41 Motion for Relief From Stay filed by
07/23/2020 GUSTAVIA HOME, LLC) (ahoward) (Entered: 07/23/2020)

 

 

 

 

 

07/23/2020 62 Notice of Settlement of Proposed Order; Order to be settled for
https://ecf.nyeb.uscourts.gov/ogi-bin/DktRpt.pI?922622822625575-L_1_0-1 14/16
10/2/2020 Live Database: nyeb_live

(5 pgs) 08/11/2020 Filed by Barbara Dunleavy on behalf of Nationstar
Mortgage LLC d/b/a Mr. Cooper as Servicer for U.S. Bank
National Association, as Trustee, successor in interest to Bank
of America, National Association, as Trustee, successor by
merger to (RE: related document(s)33 Loss-Mitigation Request
- By the Debtor filed by Debtor Yvette C Hoyer, 37 Objection to
Loss Mitigation Request filed by Creditor Nationstar Mortgage
LLC d/b/a Mr. Cooper as Servicer for U.S. Bank National
Association, as Trustee, successor in interest to Bank of
America, National Association, as Trustee, successor by merger
to) (Dunleavy, Barbara) (Entered: 07/23/2020)

 

63 Notice of Settlement of Proposed Order; Order to be settled for
(5 pgs) August 11, 2020 Filed by Alan Smikun on behalf of
GUSTAVIA HOME, LLC (RE: related document(s)32 Loss-
Mitigation Request - By the Debtor filed by Debtor Yvette C
07/24/2020 Hoyer) (Smikun, Alan) (Entered: 07/24/2020)

 

Hearing Held; Appearance: Shari Barak (Counsel to Nationstar);
No Appearance by or on behalf of Debtor; Motion Granted as
per the record; Submit Order. (related document(s): 27 Motion
for Relief From Stay filed by Nationstar Mortgage LLC d/b/a
Mr. Cooper as Servicer for U.S. Bank National Association, as
Trustee, successor in interest to Bank of America, National
Association, as Trustee, successor by merger to) (ahoward)
08/27/2020 (Entered: 08/31/2020)

 

Hearing Held; Appearance: Alan Smikun (Counsel to Gustavia
Hole, LLC); No Appearance by or on behalf of Debtor; Motion
Granted as per the record; Submit Order.(related document(s):
41 Motion for Relief From Stay filed by GUSTAVIA HOME,
08/27/2020 LLC) (ahoward) (Entered: 08/31/2020)

 

64 Order DENYING the Debtor's Loss Mitigation Request and

(3 pgs; 2 docs) | Sustaining the Objection filed by Nationstar Mortgage LLC
D/B/A Mr Cooper.(RE: related document(s)33 Loss-Mitigation
Request - By the Debtor 37 Objection to Loss Mitigation
Request filed by Creditor Nationstar Mortgage LLC 62. Signed
08/29/2020 on 8/29/2020 (rjl) (Entered: 08/31/2020)

 

65 Order DENYING the Debtor's Request for Loss Mitigation

(2 pgs; 2 docs) | Request and Sustaining the Objection filed by Gustavia Home,
LLC (RE: related document(s)32 Loss-Mitigation Request - By
the Debtor), 63, 35. Signed on 8/29/2020. (rjl) (Entered:

 

 

08/29/2020 08/31/2020)
66 BNC Certificate of Mailing with Application/Notice/Order
09/02/2020 (3 pgs) Notice Date 09/02/2020. (Admin.) (Entered: 09/03/2020)
67 BNC Certificate of Mailing with Application/Notice/Order
09/02/2020 (2 pgs) Notice Date 09/02/2020. (Admin.) (Entered: 09/03/2020)

 

 

 

 

 

https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt.pl?922622822625575-L_1_0-1 15/16
10/2/2020

Live Database: nyeb_live

 

 

 

 

 

 

 

 

09/03/2020 68 Order Discharging Debtor. Signed on 9/3/2020 (rjl) (Entered:
(3 pgs; 2 docs) | 09/03/2020)
69 BNC Certificate of Mailing with Order of Discharge Notice
09/06/2020 (3 pgs) Date 09/06/2020. (Admin.) (Entered: 09/07/2020)
70 Order Granting Motion For Relief From Stay with respect to
(2 pgs) property located at 361 Vernon Avenue, Brooklyn, NY 11208;
and it is further Ordered, that the relief herein shall not be
effective until 60 days after entry of this Order( Related Doc #
09/08/2020 41) Signed on 9/8/2020. (sem) (Entered: 09/08/2020)
71 Order Granting Motion For Relief From Stay with respect to
(2 pgs) property located at 361 Vernon Avenue, Brooklyn, NY 11206;
and it is further Ordered, the relief herein shall not be effective
until 60 days after entry of this Order (Related Doc # 27) Signed
09/08/2020 on 9/8/2020. (sem) (Entered: 09/08/2020)
72 Final Decree Chapter 7. Signed on 9/23/2020 (rjl) (Entered:
09/23/2020 (2 pgs; 2 docs) | 09/23/2020)
09/23/2020 Bankruptcy Case Closed (rjl) (Entered: 09/23/2020)

 

 

https://ecf.nyeb.uscourts.gov/cgi-bin/DktRpt.pI?922622822625575-L_1 _0-1

 

 

 

PACER Service Center

 

 

 

Transaction Receipt |

 

10/02/2020 11:04:54 |

 

PACER
Login:

pm0284:2615316:0

Client

Code: yd

 

 

Description: |/Docket Report

1-19-44368-nhl Fil or Ent:
filed Doc From: 0 Doc To:
Search |/99999999 Term: included
Criteria: ||Headers: included Format:
html Page counts for
documents: included

 

 

 

 

Billable

Pages: Lo

 

 

Cost: 1.00

 

 

 

 

 

 

 

 

 

16/16
 

 
   

Biter maak! OD Iie ale

 

Debtor 1 Yvette C Hoyer Social Security number or ITIN xxx-xx-5672
FirstName MiddleName Last Name EIN rs
Debtor 2 Social Security number or ITIN — |

 

Fi |
(Spouse, if filing) rsiName Middle Name Last Name EIN -

United States Bankruptcy Court Eastern District of New York
Case number: 1-19-44368-nhl

 

 

FINAL DECREE

The estate of the above named debtor(s) has been fully administered.

IT IS ORDERED THAT:

¢ Gregory Messer (Trustee) is discharged as trustee of the estate of the above-named debtor(s).

e The Chapter 7 case of the above-named debtor(s) is closed.

s/Naney Hershey Lord
United States Bankruptcy Judge

Dated: September 23, 2020

BLfnld7 [Final Decree 7 rev 12/01/15]
 

  
     

orma D identi ale
Debtor 1 Yvette C Hoyer

 

 

Social Security number or ITIN xxx-xx-5672

 

 

FirstName MiddleName Last Name EIN =

Debtor 2 Social Security number or ITIN —

Spouse, if filing) FirstName MiddleName Last Name

( p 1 g EIN a. re

United States Bankruptcy Court Eastern District of New York

Case number: 1-19-44368-nhl
Order of Discharge of Debtor(s) Revised: 12/15
IT IS ORDERED:
A discharge under 11 U.S.C. § 727 is granted to:

Yvette C Hoyer
BY THE COURT:

Dated: September 3, 2020

s/ Naney Hershey Lord
United States Bankruptcy Judge

SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.

Official Form 318D17 Chapter 7 Order of Discharge of Debtor(s) page 1

 
EXPLANATION OF BANKRUPTCY DISCHARGE
IN A CHAPTER 7 CASE

This court order grants a discharge to the person(s) named in the order. This order does not close or
dismiss the case, and it does not determine how much money, if any, the trustee will pay to creditors.

llection of Disch d Debts Prohibi
The discharge prohibits any attempt to collect from the debtor(s) a debt that has been discharged.
For example, a creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue
a lawsuit, to attach wages or other property, or to take any other action to collect a discharged debt from

the debtor(s). A creditor who violates this order can be required to pay damages and attorney's fees to the
debtor(s).

However, a creditor may have the right to enforce a valid lien, such as a mortgage or security
interest, against the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the
bankruptcy case. Also, a debtor may voluntarily pay any debt that has been discharged.

D ha Di rge

The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged.

Most, but not all, types of debts are discharged if the debt existed on the date the bankruptcy case was

filed. (If this case was begun under a different chapter of the Bankruptcy Code and converted to chapter 7,
the discharge applies to debts owed when the bankruptcy case was converted.)

Debts That are Not Discharged
Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:
a. Debts for most taxes;
b. Debts incurred to pay nondischargeable taxes (in a case filed on or after October 17, 2005);
c. Debts that are domestic support obligations;
d. Debts for most student loans;
e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or
aircraft while intoxicated;

g. Some debts which were not properly listed by the debtor;

h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are
not discharged;

i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation
agreement in compliance with the Bankruptcy Code requirements for reaffirmation of debts;

j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift
Savings Plan for federal employees for certain types of loans from these plans (in a case filed on or
after October 17, 2005).

In addition, this discharge does not stop creditors from collecting from anyone else who is also
liable on the debt, such as an insurance company or a person who cosigned or guaranteed a loan.

This information is only a general summary of the bankruptcy discharge. There are

exceptions to these general rules. Because the law is complicated, you may want to consult an
attorney to determine the exact effect of the discharge in this case.

Official Form 318DI7 Chapter 7 Order of Discharge of Debtor(s) page 2
